Citation Nr: 0012018	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  96-08 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1959 to April 
1963, and from June 1967 to April 1973.  

The evidence on file shows that the veteran died in February 
1993, and that the appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1993 rating decision by the Regional 
Office (RO) in Waco, Texas, which denied the claim.

The appellant provided testimony at a personal hearing 
conducted before the RO in April 1994, a transcript of which 
is of record.

The RO, in the July 1993 rating decision, also held that 
eligibility to dependency and indemnity compensation (DIC) 
under 38 U.S.C.A. § 1318 was not established as the veteran 
was not rated 100 percent disabled due to service connected 
causes for 10 years prior to his death.  The record reflects 
that the veteran was granted a total rating based on 
individual unemployability effective from August 20, 1984, 
until his death in February 1993.  The appellant, in her 
notice of disagreement and her substantive appeal, did not 
allege that the veteran should have been rated totally 
disabled for 10 or more years immediately preceding his 
death.  Thus, the issue of entitlement to DIC under 
38 U.S.C.A. § 1318 is not presently before the Board.  
38 C.F.R. §§ 20.200, 20.201, 20.202.

In July 1998 the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") held 
that DIC could be awarded where it is determined that the 
veteran "hypothetically" would have been entitled to a 
total disability rating for the required period if he or she 
had applied for compensation during his or her lifetime.  
Wingo v. West, 11 Vet. App. 307 (1998).  However, in January 
2000, VA published an interpretive rule, effective January 
21, 2000, reflecting the Department of Veterans Affairs (VA) 
conclusion that 38 U.S.C.A. § 1318 authorizes payment of DIC 
only in cases where the veteran had, during his or her 
lifetime, established a right to receive total service-
connected disability compensation from VA for the period 
required by that statute or would have established such a 
right if not for clear and unmistakable error by VA.  See 65 
Fed. Reg. 3,388-3,392 (2000) (codified at 38 C.F.R. § 3.22).

However, as held by the Court in Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991), where a statute or regulation changes 
during the appellate process, the version most favorable to 
the claimant shall apply.  Thus, the Board is of the opinion 
that the RO should inform the appellant of the provisions of 
38 U.S.C.A. § 1318 and ask her if she believes that she is 
entitled to DIC benefits on the grounds that the veteran 
should have been entitled to a total disability rating for 
the 10 years preceding his death.  See also Carpenter v. 
West, 11 Vet. App. 140 (1998); Green v. Brown, 10 Vet. App. 
111 (1997). 


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The record shows that after this case was transferred to the 
Board, but before a final decision was issued, the RO 
received correspondence from the appellant in February 2000 
in which she requested a personal hearing before a Member of 
the Board.  This correspondence was forwarded to the Board in 
April 2000.

A May 2000 Report of Contact shows that the appellant was 
contacted in order to clarify where she would like to have a 
hearing.  This Report notes that the appellant was explained 
the difference between a Central Office hearing and a Travel 
Board hearing at the local VA office.  The appellant then 
expressed a desire to have a Travel Board hearing.  Since 
Travel Board hearings are scheduled by the RO (See 38 C.F.R. 
§ 20.704(a)), the Board is hereby remanding the case for that 
purpose.

As a general rule, the Board must first make a determination 
that a claim is well grounded before it can remand for 
additional development.  In Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied, 524 U.S. 940 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), VA 
has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  
Moreover, the Court has held that VA cannot assist a claimant 
in developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, 13 Vet. App. 205 (1999) (per 
curiam).  However, the Court has recognized that the law does 
require certain types of limited development prior to a 
finding of well groundedness.  These exceptions include 
certain procedural matters such as when, as in the instant 
case, an appellant has requested a personal hearing.  

For the reasons stated above, this case must be REMANDED for 
the following:

The RO should schedule the appellant for 
a hearing before a Member of the Board.  
A copy of the notice to the appellant of 
the scheduling of such a hearing should 
be placed in the record.

After the appellant has been accorded an opportunity to 
present testimony at a Travel Board hearing, the case should 
be returned to the Board for further appellate consideration, 
if in order.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


